Citation Nr: 1753587	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left knee arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1972.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

The evidence supports a finding that the Veteran's left knee arthritis is related to a disease or injury incurred in or aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left knee arthritis have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such arthritis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

B. Analysis

The Veteran contends that his left knee disability is due to his service.  Specifically, the Veteran contends that while playing for the Marines football teams (Marine Corps Leathers and Marine Corps Quantico) as a defensive lineman during service, he suffered many blows and blindside hits to both his knees.  See June 2017 hearing testimony. 

With respect to the first element of service connection, a current disability, as reflected in the Veteran's VA and non-VA treatment records, the Veteran has a current diagnosis of left knee arthritis.  Thus, the first element of service connection is satisfied. 

With respect to the second element of service connection, in-service incurrence aggravation of a disease or injury, the evidence of record reflects that the Veteran was part of the Marines football team during service.  His lay statements are during this time he suffered injuries to both of his knees.  Additionally, the Veteran's service treatment records reflect he suffered severe injury to his right knee due to a football injury. Thus, the second element of service connection is satisfied. 

Therefore, the dispositive issue in this case is with respect to the third element, a causal relationship, i.e., nexus between the claimed in-service disease or injury and the current disability.  The Board finds that the medical evidence of record is for a finding of a nexus between the Veteran's left knee arthritis and is his active service.

In a June 2012 VA examination for knee and lower leg conditions, the VA examiner opined that the Veteran's left knee arthritis is not secondary to his right knee disability.  The rationale provided is that the Veteran had a history of left knee injuries from football games in service.  So although the VA examiner does not make a finding of secondary service connection, his rationale supports a finding that the Veteran's left knee arthritis is directly related to his service. 

Also in an August 2014 medical opinion, Dr. R.B. opined that it is likely that the Veteran's left knee pain and arthritis are due to his military service.  Also, in a June 2012 medial opinion, Dr. L.B. previously opined that the Veteran's left knee arthritis is in part due to the chronic right knee pain from an injury suffered while in service.  

In an August 2014 medial opinion, Dr. E.L. opined that after a careful review of the Veteran's service treatment records and current treatment records, the Veteran's left knee arthritis is more likely than not due to his service, and there is also a connection with his right knee injuries as well. 

In a September 2014 medical opinion, Dr. R.B. opined that, after careful review of the Veteran's service treatment records and current treatment records,  that the Veteran's left knee condition (severe degenerative arthritis) is more likely than not, due to his service.  Also in an October 2011 medial opinion, Dr. R.B. previously opined that the injuries the Veteran sustained during his participation on the football team while in service certainly may have contributed to the development of his severe knee arthritis.  

Based on the foregoing, specifically the medical opinions provided by Dr. L.B., Dr. E.L., and Dr. R.B., in conjunction with the Veteran's lay statements, which all link the Veteran's left knee arthritis to his military service, the Board finds that the evidence presented is highly probative and supports a finding that the Veteran's left knee arthritis is related to his military service.  Thus, service connection for left knee arthritis is warranted.


ORDER

Entitlement to service connection for left knee arthritis is granted. 






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


